Citation Nr: 0410417	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for non-
service-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the veteran's claim of entitlement to a 
permanent and total disability rating for nonservice-connected 
pension purposes.  The veteran disagreed with this decision and 
perfected a timely appeal.  

It is noted that, by rating decision issued in June 2003, the RO 
denied the veteran's claims of entitlement to service connection 
for diabetes as a results of exposure to herbicides, post-
traumatic stress disorder, skin rash, and high blood pressure.  As 
the time for initiating an appeal of this decision does not expire 
until June 2004, these issues are not presently before the Board.  

REMAND

At the outset, the Board notes that, under 38 U.S.C.A. § 1521 
(West 2002), pension is payable to a veteran who served for ninety 
days or more during a period of war and who is permanently and 
totally disabled due to disabilities that are not the result of 
the veteran's willful misconduct.  Permanent and total disability 
will be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  See Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 
4.15 (2003).

There are alternative bases upon which a finding of permanent and 
total disability for pension purposes may be established.  First, 
the veteran must demonstrate that he or she has a lifetime 
impairment which makes it impossible for the "average person" to 
follow a substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities.  See 
38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  This "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) (West 2002) and 
38 C.F.R. §§ 3.340(a), 4.15 (2003).  It involves assigning 
schedular ratings to determine whether the veteran has a combined 
100 percent schedular evaluation for pension purposes.  See 38 
C.F.R. 
§ 4.25 (2003).  In determining the combined rating, non-service-
connected disabilities are evaluated under the same criteria as 
service-connected disabilities.  Permanent and total disability 
ratings for pension purposes also may be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as for 
disabilities that require indefinite periods of hospitalization.  
38 C.F.R. § 3.342(b) (2003).

Second, a veteran may establish permanent and total disability for 
pension purposes absent a combined 100 percent schedular 
evaluation by proving that the individual (as opposed to the 
average person) has a lifetime impairment precluding him or her 
from securing and following substantially gainful employment.  38 
U.S.C.A. 
§§ 1502, 1521(a) (West 2002); 38 C.F.R. § 4.17 (2003).  Under this 
analysis, if there is only one such disability, it must be rated 
at 60 percent or more; and if there are two or more disabilities, 
there must be at least one disability rated at 40 percent or more, 
with a combined disability rating of at least 70 percent.  38 
C.F.R. § 4.17.

The Board notes that the RO most recently determined that the 
veteran's nonservice-connected disability evaluations combined to 
50 percent disabling, which does not meet the requirements listed 
above for nonservice-connected pension.  However, the Board finds 
that there is a further VA duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Specifically, the Board notes that the veteran has been diagnosed 
with asthma, which the RO has rated as 10 percent disabling for 
nonservice-connected pension purposes.  The Board notes that the 
2003 VA examination indicated the veteran's asthma was controlled 
with the use of two medications; however, the frequency of the use 
of these was not described.  As daily use of certain types of 
medication can warrant a higher evaluation, such information is 
needed to determine the proper evaluation.  Additionally, it does 
not appear that the veteran was scheduled for pulmonary function 
tests, which would greatly assist the Board in determining the 
level of disability of the asthma.  Thus, the Board finds that an 
examination should be scheduled to determine the current extent of 
the veteran's asthma.  This examination should include pulmonary 
function studies.

Additionally, the Board notes that the veteran appears to have 
never fully provided information on his applications pertaining to 
his income and net worth, and that of his son, nor has he provided 
information regarding his work history.  Under 38 C.F.R. § 
3.321(b)(2), a veteran who does not meet the percentage 
requirements for pension may still be granted the benefit 
following consideration of his disabilities in conjunction with 
age, occupational background, and other factors.  Although the 
veteran reported that he last worked in 2001 as a tree surgeon, 
having attained the position of supervisor, the veteran has not 
provided information regarding the length of time he worked, his 
prior earnings, his net worth, or whether he receives any type of 
retirement or disability benefits from any source.  Thus, the 
Board finds that remand for this information is necessary.   

Accordingly, this case is remanded to the RO for the following:

1.  The RO should ask the veteran to provide information 
concerning his employment history for the period prior to his June 
2002 date of claim, and detailed income and net worth information 
from the date of claim to the present, to include income received 
by any dependents.

2.  The RO should obtain copies of all of the veteran's treatment 
records, dated since November 2002 and not already in the claims 
folder, from the Columbia VAMC.  

3.  The RO should have the veteran undergo a VA respiratory 
examination to determine the severity of the veteran's asthma.  
All indicated tests should be performed, to include pulmonary 
function studies.  The examination results should state whether 
the veteran takes medication for asthma, the type of medication, 
and the frequency of its use.  

4.  Thereafter, the RO should review the claim for a permanent and 
total disability rating for non-service-connected pension 
purposes.  If the claim is denied, the veteran and his 
representative should be given a supplemental statement of the 
case and an opportunity to respond, before the case is returned to 
the Board.  

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



